PER CURIAM.
J. Patrick Madigan, III is licensed to practice law in Louisiana and Colorado. On April 8,1996, the Grievance Committee of the Colorado Supreme Court suspended him from the practice of law for a period of three years because of his failure to appear at a hearing before the National Association of Securities Dealers, three convictions for driving while ability impaired, and issuing worthless checks in connection with the administration of justice. These violations occurred over the course of several years. Additionally, Madigan failed to appear at his discipline hearing and did not respond to the charges against him.
Pursuant to Louisiana Supreme Court Rule XIX, § 21, Disciplinary Counsel sought to impose reciprocal discipline on Madigan. However, the clerk’s office was unable to serve him with notice of the disciplinary counsel’s actions as required under the rule. The registered letter sent to his last known address in Louisiana was returned. Disciplinary Counsel filed a Motion to Appoint Curator on July 8, 1996, pursuant to their recently approved Curatorship Program. Salvador J. Liberto was appointed curator by order of the Court on July 9, and, on September 6, he filed his return. Mr. Liberto was unsuccessful in his attempts to contact respondent. The Office of Disciplinary Counsel filed a Notice of Compliance with Rule XIX on September 10, and prays that this Court impose reciprocal discipline upon the respondent.
The requirements of Rule XIX being met, and a curator properly appointed, this Court hereby adopts the discipline imposed by the Colorado Supreme Court: a three-year suspension from the practice of law, beginning April 8, 1996. All costs of these proceedings are assessed against respondent.
RECIPROCAL DISCIPLINE ORDERED.
KIMBALL, J., not on panel.